Exhibit 10.4

WADDELL & REED FINANCIAL, INC.

 EXECUTIVE INCENTIVE PLAN

As Amended and Restated

Effective January 1, 2019

1.         Purposes.  The purposes of the Plan are to advance the interests of
stockholders of the Company by providing performance-based incentives to
eligible Participants and to enable the Company and its Subsidiaries to attract,
retain, motivate and reward the best qualified executive officers and key
employees by providing them with the opportunity to earn competitive
compensation directly linked to the Company’s performance.

2.         Definitions.  Unless the context requires otherwise, the following
words as used in the Plan shall have the meanings ascribed to each below, it
being understood that masculine, feminine, and neuter pronouns are
interchangeable and that each comprehends the others.

(a)        “Board” means the Board of Directors of the Company.

(b)        “Committee” means the Compensation Committee of the Board (or such
other committee of the Board that the Board shall designate from time to time).

(c)        “Company” means Waddell & Reed Financial, Inc.

(d)        “Covered Employee” means (i) the chief executive officer of the
Company, and (ii) a person designated by the Committee, at the time that
Performance Goals are established, who the Committee believes is likely to be a
“covered employee” (within the meaning of Section 162(m)(3) of the Internal
Revenue Code of 1986 as such provision read as of January 1, 2017) with respect
to the Fiscal Year during which the Incentive Plan Award is granted or in the
foreseeable future.

(e)        “Fiscal Year” means the twelve month period beginning on each
January 1 and ending on the following December 31.

(f)        “Incentive Percentage” means the pre-established award formula
established by the Committee which specifies a percentage of a pool of funds, as
determined by the Committee, to be paid as an Incentive Plan Award.

(g)        “Incentive Plan Award” means the annual incentive compensation award
granted under the Plan, which is contingent and based upon the attainment of the
Performance Goals with respect to a Performance Period.

(h)        “Participant” means (i) each executive officer of the Company, and
(ii) each other individual employee or member of a class of employees of the
Company or a Subsidiary, in each case, who the Committee designates as a
participant under the Plan.

(i)         “Performance Goals” means the performance goals established by the
Committee for each Performance Period.







--------------------------------------------------------------------------------

 



(j)         “Performance Period” means the Fiscal Year or such shorter period as
shall be established with respect to a Participant by the Committee.

(k)        “Plan” means the Waddell & Reed Financial, Inc. Executive Incentive
Plan, as Amended and Restated, as set forth herein and as may be amended,
modified or supplemented from time to time.

(l)         “Stock” means the Company’s Class A common stock, $0.01 par value.

(m)       “Subsidiary” means any entity of which the Company owns, directly or
indirectly, equity representing more than 50% of the voting power of all classes
of equity entitled to vote.

3.         Administration.

(a)        Plan Administrator. The Plan shall be administered by the Committee,
except as may be delegated pursuant to Section 3(b). The Committee shall act
pursuant to a majority vote at a meeting at which quorum, as defined by the
Committee Charter, is present or by unanimous written consent. The Committee may
employ such legal counsel, consultants, and agents (including counsel or agents
who are employees of the Company or a Subsidiary) as it may deem desirable for
the administration of the Plan and may rely upon any opinion received from any
such counsel, consultant, or agent and any computation received from such
consultant or agent. All expenses incurred in the administration of the Plan,
including, without limitation, for the engagement of any counsel, consultant, or
agent shall be paid by the Company.

(b)        Authority of the Committee. Subject to the provisions of the Plan,
the Committee shall have full discretionary authority to administer and
interpret the Plan, to exercise all powers either specifically granted to it
under the Plan or as are necessary or advisable in the administration of the
Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee may delegate its responsibilities for
administering the Plan to one or more persons as the Committee deems necessary.

(c)        Effect of Committee Determinations. Any determination made by the
Committee under the Plan shall be final and conclusive on all persons, including
the Company, the Participants (or any person claiming any rights under the Plan
from or through any Participant), and any stockholder of the Company, but shall
be based on such objective information or financial data as is relevant to the
Performance Goal(s). No member or former member of the Board or the Committee
shall be liable for any act, omission, interpretation, construction, or
determination made in connection with the Plan other than as a result of such
individual’s willful misconduct.





2

--------------------------------------------------------------------------------

 



4.         Participation.  For any Performance Period, the Committee shall
determine which of such executive officers and other individual employees or
class of employees shall participate in the Plan.

5.         Incentive Plan Awards.  The Committee may establish Incentive
Percentages and Performance Goals for any Performance Period in accordance with
Section 5 and may certify whether such goals have been obtained.

(a)        Performance Goals.  During or prior to any Performance Period, the
Committee shall establish the Performance Goals that must be satisfied in order
for a Participant to receive an Incentive Plan Award for such Performance
Period.

(b)        Performance Goal Criteria.  The Committee may use such business
criteria as it selects in its sole discretion to constitute the Performance Goal
or Performance Goals for any Performance Period, including, but not limited to,
one or more of the following business criteria (including or excluding
extraordinary and/or non-recurring items to be determined by the Committee in
advance) for the Company, on a consolidated basis, and/or for specified
subsidiaries or business or geographical units of the Company (except with
respect to the total shareholder return and earnings per share criteria), shall
be used by the Committee in establishing Performance Goals for awards:
(1) earnings per share; (2) increase in revenues; (3) increase in cash flow;
(4) increase in cash flow return; (5) return on net assets; (6) return on
assets; (7) return on investment; (8) return on capital; (9) return on equity;
(10) economic value added; (11) operating margin; (12) contribution margin;
(13) net income; (14) pre-tax earnings; (15) pre-tax earnings before interest,
depreciation and amortization; (16) pre-tax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
(17) operating income; (18) total stockholder return; (19) debt reduction; and
(20) any of the above goals determined on an absolute or relative basis, or as
adjusted in any manner which may be determined in the discretion of the
Committee, or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or a group of competitor companies.

(c)        Incentive Percentage. On or during any Performance Period, the
Committee may establish an Incentive Percentage applicable to a Participant’s
Incentive Plan Award for such Performance Period. The Committee may establish
different Incentive Percentages for individual Participants or different classes
of Participants, and/or, if applicable, the achievement levels of the
Performance Goals or may elect not to establish Incentive Percentages for any
individual Participant.

(d)        Certification and Maximum Amount Payable.  Except as determined
otherwise by the Committee, the Committee shall, promptly after the date on
which the necessary financial, individual or other information for a particular
Performance Period becomes available, certify (i) whether, or the degree to
which, if applicable, each of the Performance Goals has been attained; and
(ii) with respect to each qualifying Participant, the amount of the Incentive
Plan Award, if any, payable to such Participant. The Incentive Plan Award may be
determined by multiplying the Incentive Percentage applicable to the Participant
by the dollar amount of the pool of funds available with respect to the
Performance Period to which the Incentive Plan Award pertains. Alternatively,
the Committee may provide that Incentive Plan Awards will be determined or
calculated in such other manner (pursuant to a formula or





3

--------------------------------------------------------------------------------

 



otherwise) as the Committee in its discretion determines to be appropriate. In
no event, however, will a Covered Employee be paid compensation pursuant to an
Incentive Plan Award in excess of the aggregate of (x) $7,500,000 with respect
to the portion of the Incentive Plan Award payable in cash with respect to any
Fiscal Year and (y) 200,000 shares of Stock with respect to the portion of the
Incentive Plan Award payable in Stock with respect to any Fiscal Year. Any
Incentive Plan Award that is paid, in whole or in part, in either options to
purchase Stock or in shares of Stock that will be subject to certain
restrictions and/or a risk of forfeiture, as described in Section 6 below, will
count against the 200,000 per Covered Employee share limitation as determined on
the date the Incentive Plan Award is settled (i.e., the date that the options to
purchase Stock or restricted shares of Stock are granted to the Covered
Employee).

(e)        Eligibility. To be eligible for payment of any Incentive Plan Award,
the Participant must (i) have performed the Participant’s duties to the
satisfaction of the Committee, (ii) have not engaged in any act deemed by the
Committee to be contrary to the best interests of the Company, and
(iii) otherwise complied with Company policies at all times prior to the date
the Incentive Plan Award is actually paid. No Incentive Plan Award shall be paid
to any Participant who does not satisfy each of the above.

(f)        Termination of Employment. If a Participant’s employment terminates
due to death, disability or a change of control of the Company and such
termination occurs prior to the date of payment of an Incentive Plan Award, such
Participant may receive an Incentive Plan Award as determined in the discretion
of the Committee.

(g)        Discretion. Notwithstanding any provision in this Section 5 to the
contrary, the Committee shall have the right, in its absolute discretion, (i) to
increase, reduce or eliminate the amount otherwise payable to any Participant
under Section 5 based on individual performance or any other factors that the
Committee, in its discretion, shall deem appropriate,  (ii) to pay to any
Participant a bonus based on individual performance or any other criteria that
the Committee deems appropriate, and (iii) in connection with the hiring of any
person, provide for a minimum Incentive Plan Award amount in the calendar year
of hire, regardless of whether performance objectives are attained.

6.         Payment.  Except as otherwise provided hereunder or determined
otherwise by the Committee, payment of any Incentive Plan Award amount
determined under Section 5 shall be made to each Participant as soon as
practicable after the Committee certifies that one or more of the applicable
Performance Goals have been attained (or, in the case of any Incentive Plan
Award payable under the provisions of Section 5(g) pursuant to the Committee’s
discretion, after the Committee determines the amount of any such Incentive Plan
Award). Unless otherwise determined by the Committee, a Participant must be
employed by the Company or a subsidiary on the date of payment of an Incentive
Plan Award to be eligible to receive the Incentive Plan Award. The Incentive
Plan Award may be paid in whole or in part, in the discretion of the Committee,
in either options to purchase Stock or in shares of Stock which will be subject
to certain restrictions and/or a risk of forfeiture, with the remainder, if any,
to be paid in cash. The value of any Stock-based payment under an Incentive Plan
Award shall be determined in the sole and absolute discretion of the Committee.
The Committee will establish a formula to convert an Incentive Plan Award into a
Stock-based payment of equivalent fair market value. All options to purchase
Stock and restricted Stock issued as payment for all or any part of an Incentive
Plan Award shall be distributed from the total number of shares of Stock





4

--------------------------------------------------------------------------------

 



reserved and available for distribution under the Waddell & Reed Financial, Inc.
1998 Stock Incentive Plan, as amended and restated, and as may be further
amended, modified or restated, (or such other equity compensation plan
maintained by the Company that has been approved by the stockholders of the
Company) and shall comply in full with all of the terms and provisions regarding
stock options and restricted stock, as applicable, set forth in such stock award
plan.

7.         General Provisions.

(a)        Effectiveness of the Plan. The Plan became effective with respect to
calendar years beginning on or after January 1, 1999 and shall remain effective
until terminated by action of the Board.

(b)        Amendment and Termination. Notwithstanding Section 7(a), the Board or
the Committee may at any time amend, suspend, discontinue, or terminate the
Plan; provided, however, that no such amendment, suspension, discontinuance, or
termination shall adversely affect the rights of any Participant with respect to
any Fiscal Year which has already commenced.

(c)        Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee. If no beneficiary has been named, or
the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant’s spouse or, if no spouse
survives the Participant, the Participant’s estate. If a Participant designates
more than one beneficiary, the rights of such beneficiaries shall be payable in
equal shares, unless the Participant has designated otherwise.

(d)        No Right of Continued Employment. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company or any of its Subsidiaries.

(e)        No Limitation on Corporate Actions. Nothing contained in the Plan
shall be construed to prevent the Company or any Subsidiary from taking any
corporate action which is deemed by it to be appropriate or in its best
interest, whether or not such action would have an adverse effect on any awards
made under the Plan. No employee, beneficiary or other person shall have any
claim against the Company or any Subsidiary as a result of any such action.

(f)        Non-alienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the Plan. The
Company’s obligations under this Plan are not assignable or transferable except
to (i) a corporation which acquires all or substantially all of the Company’s
assets, or (ii) any corporation into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s beneficiaries, heirs, executors,
administrators, or successors in interest.

(g)        Withholding. Any amount payable to a Participant or a beneficiary
under this Plan shall be subject to any applicable Federal, state, and local
income and employment





5

--------------------------------------------------------------------------------

 



taxes and any other amounts that the Company or a Subsidiary is required by law
to deduct and withhold from such payment.

(h)        Severability. If any provision of this Plan is held unenforceable,
the remainder of the Plan shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(i)         Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Kansas, without reference to the principles
of conflict of laws except that any matters relating to the internal governance
of the Company shall be governed by the general corporate laws of the state of
Delaware.

(j)         Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in a construction of the provisions of the
Plan.

(k)        Plan not Funded. Plan awards shall be made solely from the general
assets of the Company. To the extent any person acquires a right to receive
payments from the Company under the Plan, the right is no greater than the right
of any other unsecured general creditor.

(l)         No Guarantee. While a discretionary Incentive Plan Award may have
been paid in the past, whether such payments will be made in the future will
depend upon various factors, such as the Company’s financial condition and
performance. There is no guarantee that the Company will pay any such
discretionary award. The Committee may, in its sole discretion, reduce,
eliminate or increase, any Incentive Plan Award. The Company may withhold an
Incentive Plan Award, or portions thereof, for any reason including gross
misconduct (e.g., theft, dishonesty/compromised integrity, fraud, harassment,
etc.) or any actions deemed to be contrary to the best interests of the Company
by the Committee.

(m)       Rights to Payments. No Participant shall have any enforceable right to
receive any Incentive Plan Award made with respect to a Performance Period or to
retain any payment made with respect thereto if for any reason the requirements
of Section 5 are not satisfied.

(n)        Clawback Policy. This Plan is subject to any written clawback
policies that the Company, with the approval of the Board, may adopt including,
but not limited to, any policy adopted to conform to the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and rules promulgated thereunder by
the Securities and Exchange Commission and that the Company determines should
apply to this Plan. Any such policy may subject awards granted pursuant to the
Plan and amounts paid or realized with respect to awards under this Plan to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy.

6

--------------------------------------------------------------------------------